       Case 2:07-cr-00357-LMA-SS Document 57 Filed 06/01/20 Page 1 of 5



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                      CRIMINAL ACTION

VERSUS                                                                    No. 07-357

KEVIN DAVIS                                                             SECTION I

                                ORDER & REASONS

       Before the Court is defendant Kevin Davis’s (“Davis”) motion 1 for

compassionate release pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(a). 2

Because Davis has not demonstrated that he has satisfied the statutory exhaustion

requirement, the motion is dismissed without prejudice.

                                            I.

       On January 10, 2008, Davis pled guilty to counts one, two, and three of a four-

count superseding bill of information, which charged him with distribution of cocaine,

in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B), possession of cocaine and

marijuana after having been previously convicted of a drug offense in violation of 21

U.S.C. § 844(a), and possession of marijuana after having been previously convicted

of a drug offense in violation of 21 U.S.C. § 844(a). 3




1 R. Doc. No. 56.
2 Davis refers to the “cares home confinement act,” which the Court construes as the
First Step Act. Id. at 1.
3 R. Doc. No. 13. Count four of the superseding bill of information was filed pursuant

to the requirements of 21 U.S.C. §§ 851(a) and 841 to establish Davis’s prior
conviction for the purposes of sentencing. Id. at 2.


                                            1
       Case 2:07-cr-00357-LMA-SS Document 57 Filed 06/01/20 Page 2 of 5



      On April 10, 2008, this Court sentenced Davis to a term of imprisonment of

262 months as to count one and 24 months as to each of counts two and three, to be

served concurrently, as well as an eight-year term of supervised release. 4 The Court

also imposed a $300.00 special assessment. 5

      Davis appealed his sentence, and on March 17, 2009, the United States Court

of Appeals for the Fifth Circuit dismissed his appeal as frivolous. 6 On October 16,

2013, this Court denied Davis’s motion to vacate his sentence pursuant to 28 U.S.C.

§ 2255. 7 Davis is currently incarcerated at FCI Butner; his projected release date is

July 2, 2021.

      In the instant motion, Davis provides scant reasons for the Court to grant his

request for compassionate release. His one-paragraph motion simply asserts that he

is “not incarcerated for a violent crime” and that he is “not a violent person.” 8 He does

not provide any information with respect to his health status, nor does he state that

he has submitted a request for compassionate release to the warden of FCI Butner or

otherwise exhausted his administrative remedies.

                                           II.

      In pertinent part, section 3582(c)(1)(A) of the First Step Act provides that a

court may not modify a term of imprisonment unless a motion is made after the

defendant has exhausted his administrative remedies and the court, after considering



4 R. Doc. No.   31, at 1–3.
5 Id. at 4.
6 R. Doc. No.   43.
7 R. Doc. No.   48.
8 R. Doc. No.   56, at 1.


                                            2
       Case 2:07-cr-00357-LMA-SS Document 57 Filed 06/01/20 Page 3 of 5



the factors set forth in 18 U.S.C. § 3553(a), finds that “extraordinary and compelling

reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). The reduction must

also be “consistent with applicable policy statements issued by the Sentencing

Commission.” Id.

      Section 3582 allows a court to consider a defendant’s motion for modification

of a term of imprisonment only “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier[.]” 18 U.S.C. §

3582(c)(1)(A).

      “The requirement that an inmate first exhaust his administrative remedies

within the BOP is jurisdictional.” United States v. Gentry, No. 03-50033, 2020 WL

2131001, at *2 (W.D. La. May 5, 2020) (citing United States v. Garcia, 606 F.3d 209,

212 n.5 (5th Cir. 2010)); see also United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020) (characterizing the defendant’s failure to exhaust administrative remedies

as “a glaring roadblock foreclosing compassionate release at this point”). Even in the

context of the COVID-19 pandemic, a defendant must first satisfy the exhaustion

criteria of 18 U.S.C. § 3582(c)(1)(A) in order for the Court to have jurisdiction over a

motion for a compassionate release sentence reduction. See United States v. Ogarro,

No. 18-CR-373-9 (RJS), 2020 WL 1876300, at *3 (S.D.N.Y. Apr. 14, 2020) (Sullivan,

J.) (“[S]ection 3582(c)’s exhaustion proscription . . . mandates that where the BOP has

not submitted an application for a sentence reduction, a court cannot, under any




                                           3
       Case 2:07-cr-00357-LMA-SS Document 57 Filed 06/01/20 Page 4 of 5



circumstances, grant compassionate release unless the defendant has either ‘fully

exhausted all administrative rights to appeal’ or waited at least 30 days from the

receipt of such a request by the warden of the defendant’s facility.”). “This conclusion

is supported by a number of cases in which courts have addressed motions for

compassionate release under the [First Step Act] due to COVID-19 and found they do

not have the authority to address those motions when the defendants have not first

satisfied the exhaustion requirements[.]” United States v. Guyton, No. 11-271, 2020

WL 2128579, at *2 (E.D. La. May 5, 2020) (Milazzo, J.) (internal citation omitted)

(collecting cases).

      The defendant bears the burden of demonstrating that he is entitled to

compassionate release and that he has exhausted his administrative remedies.

United States v. Evans, No. 2:16-CR-20144, 2020 WL 2549964, at *2 (W.D. Tenn. May

19, 2020); United States v. Van Sickle, No. CR18-0250JLR, 2020 WL 2219496, at *3

(W.D. Wash. May 7, 2020); see United States v. Roberts, No. 15-135, 2020 WL

2130999, at *3 (W.D. La. May 5, 2020); United States v. Ebbers, No. (S4) 02-CR-1144-

3 (VEC), 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020).

                                          III.

       Davis has not made any showing that he has “fully exhausted all

administrative rights to appeal” or that 30 days have lapsed since the receipt of a

request for compassionate release by the warden of his facility. See 18 U.S.C. §

3582(c)(1)(A). Because he has not satisfied this statutory requirement, Davis’s motion

for compassionate release is not properly before the Court.




                                           4
     Case 2:07-cr-00357-LMA-SS Document 57 Filed 06/01/20 Page 5 of 5



                                     IV.

     Accordingly,

     IT IS ORDERED that Davis’s motion for compassionate release pursuant to

18 U.S.C. § 3582(c)(1)(A) is DISMISSED WITHOUT PREJUDICE.

     New Orleans, Louisiana, June 1, 2020.



                                    _______________________________________
                                            LANCE M. AFRICK
                                    UNITED STATES DISTRICT JUDGE




                                      5
